NO. 12-00-00364-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



FREDDIE FOREMAN,§
		APPEAL FROM THE 349TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		HOUSTON COUNTY, TEXAS




PER CURIAM
	This is an appeal from a judgment signed November 9, 2000.  The notice of appeal was filed
on December 7, 2000.  This court notified all parties and the court reporter on April 5, 2001 that the
reporter's record was not timely filed due to nonpayment of the required preparation fee.  We
advised all parties that the case would be submitted on the clerk's record alone unless full payment
was made to the court reporters by April 30, 2001.  Tex. R. App. P. 37.3(c)(2)(A).  To date, the fee
for the preparation of the reporter's record has not been paid.  On May 9, 2001, this court submitted
the case on the clerk's record alone.
	Appellant now asserts his indigence as the reason for not paying for the reporter's record. 
Indigent defendants are provided a free record for appellate purposes.  Tex. R. App. P. 20.2 &
37.3(c)(B).  However, it is Appellant's responsibility to properly initiate the process.  Tex. R. App.
P. 20.2 & 37.3(c)(B).  The record in this case indicates that Appellant did not timely file his motion
and affidavit of indigence with the trial court.  Dun v. State, 733 S.W.2d 212, 215 (Tex. Crim. App.
1987).  By failing to timely request that a record be provided him free of charge or by failing to
request and pay for a transcription of the trial to illustrate the purported errors raised by the issues 


in his brief, Appellant has waived any error and presented nothing for us to review.  Kent v. State,
982 S.W.2d 639, 641 (Tex. App.- Amarillo 1998, pet. ref'd).  Therefore, the judgment of the 
trial court is affirmed.
Opinion delivered February 20, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


























(DO NOT PUBLISH)